Citation Nr: 1015394	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected scar on the vertex of the head.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for a right leg wound.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) prior 
to May 9, 2005.

6. Entitlement to a rating in excess of 70 percent for 
service-connected posttraumatic stress disorder (PTSD) from 
May 9, 2005 onward.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.  He is the recipient of the Combat Infantryman 
Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  Additionally, he 
testified at personal hearings before Decision Review 
Officers at the RO in July 2003 and November 2004.  
Transcripts of these hearings are associated with the claims 
file.

The Board notes that service connection for PTSD was granted 
in a July 2004 rating decision; an initial 30 percent rating 
evaluation was assigned, effective July 29, 2003.  
Thereafter, the Veteran appealed with respect to the 
initially assigned rating.  In a January 2005 statement of 
the case (SOC), an initial rating of 50 percent was assigned, 
effective July 29, 2003.  The Veteran then perfected his 
appeal, and a July 2005 supplemental statement of the case 
(SSOC) granted a 70 percent evaluation, effective May 9, 
2005, the date of the most recent VA examination at that 
time.  In the SSOC, it was noted that this rating increase 
constituted only a partial grant of the benefit sought on 
appeal and the record does not reflect that the Veteran 
indicated that he wished to withdraw his appeal as to that 
issue.  Accordingly, the Board has added the claims for 
higher initial ratings for service-connected PTSD to the 
appeal, as demonstrated on the title page. 

The service connection claims and PTSD rating claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Service-connected scar on the vertex of the head is 
manifested by a nondisfiguring, curvilinear, nontender, 
hyperpigmented scar 1/3 of an inch in length without 
adherence to underlying tissue, keloid formation, 
inflammation, edema, ulceration, breakdown of skin, or 
abnormal texture.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected scar on the vertex of the head have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800-7804 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
letters in September 2002, October 2002, and July 2005, prior 
to the initial unfavorable AOJ decision issued in March 2007.    

The Board observes that the pre-adjudicatory VCAA notice 
issued in September 2002 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, a March 2006 letter informed him of how to 
substantiate a disability rating and effective date.   
Therefore, the Board finds that the Veteran was provided with 
all necessary VCAA notice before the initial adjudication of 
his claim.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of July 2006 and 
November 2007 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiners documented the Veteran's 
subjective complaints and medical history and evaluated the 
Veteran.  Thereafter, in the reports, they provided 
information sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate rating 
for each disability.  The Board notes that the July 2006 VA 
examiner did not have access to the claims file.  However, 
this fact alone does not render the examination inadequate.  
See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In 
rating claims, it is primarily the symptomatology present at 
the examination that is most probative of the claim.  As 
nothing suggests that the lack of a claims file resulted in 
the examiner documenting findings inconsistent with the 
medical history outlined in the claims file, the Board does 
not find the July 2006 VA examination to be inadequate.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.




II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected scar disability.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where the 
appellant has disagreed with an initially assigned disability 
evaluation, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disability.

The Veteran's service-connected scar on the vertex of the 
head is currently assigned a noncompensable rating 
evaluation, pursuant to Diagnostic Codes 7800-7805.  He 
argues that a higher rating is warranted because the scar is 
tender and causes headaches.   

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002 and again, effective 
October 23, 2008.  However, the Board notes that the latter 
revisions are applicable only to applications for benefits 
received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  As the Veteran filed his 
claim in September 2002 only the rating criteria in effect as 
of August 30, 2002 apply to this case.

The Board initially notes that the Veteran's disability of 
scar on the vertex of the head is currently evaluated under 
Diagnostic Codes 7800-7805, which pertain to scars of the 
head, face, or neck and scars that cause limitation of motion 
of the affected part.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In the present case, the Board observes that the 
Veteran's service-connected head scar does not affect a 
joint, and therefore, concludes that Diagnostic Code 7805 is 
not appropriate for rating this disability.  Therefore, the 
Board reassigns the Veteran's service-connected head scar to 
Diagnostic Codes 7800-7804 for scars of the head, face, or 
neck that are superficial.  As the Veteran was fully informed 
by the AOJ of the various Diagnostic Codes that may be 
applied in rating his scar disability, the Board finds no 
prejudice to him in effecting this change to his rating 
evaluation.

Pursuant to the August 2002 revision, Diagnostic Code 7800 
states that disfigurement of the head, face, or neck warrants 
a 10 percent evaluation if there is one characteristic of 
disfigurement, and a 30 percent evaluation if there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement, and an 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118 are the 
following:

(1) Scar five or more inches (13 or more centimeters (cm.)) 
in length; (2) Scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) Surface contour of the scar is 
elevated or depressed on palpation; (4) Scar is adherent to 
underlying tissue; (5) Skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) Skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.

The only medical evidence addressing the severity of the 
Veteran's head scar is July 2006 and November 2007 VA 
examination reports.  In July 2006, the examiner reported 
that the scar was 1/3 of an inch in length, curvilinear, 
hyperpigmented, nontender, and nondisfiguring.  Additionally, 
he stated that the area next to the scar was depressed with 
loss of underlying tissue, but that there was no adherence to 
underlying tissue.  Further, there was no keloid formation, 
inflammation, edema, ulceration, or breakdown of skin.  
Texture was documented as normal.

In November 2007, the examiner reported that the scar was 
barely perceptible and that both he and the Veteran had 
difficulty locating the scar.  The scar was found to be 
neither tender nor deforming.

The appearance of the Veteran's scars is not otherwise 
documented, except for color photographs, which reveal a scar 
consistent with the above description.  In consideration of 
these findings, the Board concludes that a compensable rating 
for service-connected scar on the vertex of the head is not 
warranted.  A compensable rating is not appropriate without 
at least one characteristic of disfigurement.  Here, the scar 
is at most 1/3 of an inch in length and does not exhibit 
elevated or depressed surface contour with palpation, 
adherence to underlying tissue, abnormal texture, missing 
underlying soft tissue, or indurated and inflexible skin.  
Moreover, as the scar is nontender, there is no basis for 
assigning a compensable rating pursuant to Diagnostic Code 
7804.

The Board has contemplated the Veteran's statements as to the 
severity of his scar; however, even though he offered 
subjective complaints that the scar was tender, the objective 
findings contradict this assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, his 
claimed headaches were determined by the July 2006 VA 
examiner to be tension headaches unrelated to the scar.  

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of RO or the Board that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 
(2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected scar on the vertex of the head presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
characteristics of the scar are fully contemplated by the 
schedular criteria; therefore, referral for an extraschedular 
rating is not warranted in this case.


ORDER

An initial compensable rating for service-connected scar on 
the vertex of the head is denied. 


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary with respect to the 
Veteran's remaining claims.  For the service connection 
claims, the Board finds that the VA examination reports are 
inadequate.  In this regard, the Board observes that, 
although the Veteran's current symptomatology was assessed by 
the examiners, adequate opinions as to the etiology of the 
Veteran's claimed right shoulder, right lower extremity, and 
lower back disorders were not offered. 

The Veteran asserts that he sustained injuries to his right 
shoulder, right leg, and lower back when he was flung over 
and through a concertina wire and down a 30-foot embankment 
as a result of a mortar explosion.  In the case of a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that the Veteran's service records indicate 
that he was awarded the Combat Infantryman Badge and Purple 
Heart, which denote combat experience.  Therefore, the 
Veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b) and the Board determines that his reported in-
service injuries are consistent with the circumstances of 
combat.  Thus, the record reflects an in-service event or 
injury.  

Further, in a December 2009 letter, JGA, a nurse practitioner 
with the VA who, according to VA treatment records, had 
treated the Veteran, opined that the Veteran's current 
disorders of the right shoulder and leg and lumbar spine were 
related to his claimed in-service injury.  Therefore, the 
Board determines that the record provides evidence of an in-
service event, injury, or disease, a current disability, and 
a relationship between the two to warrant obtaining VA 
opinions with regard to the Veteran's service connection 
claims.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

With respect to the Veteran's initial rating claim for PTSD, 
the Board notes that the most recent SSOC with respect to 
that claim was issued in July 2005.  Since that time, a 
substantial amount of additional evidence with respect to the 
Veteran's psychiatric treatment has been added to the claims 
file, which requires another SSOC be issued.  The Board 
observes that, subsequently, the Veteran filed another claim 
for increase of his PTSD rating evaluation, and that claim 
was adjudicated in a February 2009 rating decision.  However, 
this adjudication does not resolve the prior appeal or 
abrogate the Board's obligation to adjudicate the initial 
rating claim.  
Thus, the Veteran's initial SSOC that contemplates all 
evidence received since the July 2005 SSOC.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
existence and etiology of his claimed 
right shoulder, right leg, and lumbar 
spine disabilities.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the 
examiner should respond to the 
following:

Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the Veteran has 
a current disorder of the right 
shoulder, right leg (to include a 
scar), and/or lumbar spine, that 
is causally or etiologically 
related to his military service, 
to include his described in-
service injury?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion. 

2.	After completing the above action and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the April 2010 
supplemental statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  

3.	Issue an SSOC with respect to the 
Veteran's claims for higher initial 
ratings for service-connected PTSD that 
contemplates all evidence received 
since the July 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


